PER CURIAM.
Appellants seek reversal of a final judgment of the circuit court wherein it was stated:
“1. That Lot IS, Block 9 B, LAWRENCE ESTATE LAND COMPANY’S SUBDIVISION, according to the plat thereof, as recorded in Plat Book 2, Page 51 of the Public Records of Dade County, Florida and the improvement located thereon known as 1139-1141 S. W. *89611th Street, Miami, Florida, was the constitutional homestead of ALFREDO BENVENUTI, deceased, on the date of his death on February 3, 1968.
“2. That Lot 14, Block 9 B LAWRENCE ESTATE LAND COMPANY’S SUBDIVISION, according to the plat thereof, as recorded in Plat Book 2, Page 51 of the Public Records of Dade County, Florida and the improvements located thereon known as 1145-1147 S. W. 11 Street, Miami, Florida, was not the constitutional homestead of ALFREDO BENVENUTI, deceased, on the date of his death on February 3, 1968.”
The trial court considered the evidence, evaluated the aspects of the controversy and resolved the issues in favor of the defendant. It is contended by the appellants that the record does not support the judgment of the trial court. We have carefully considered appellant’s contention in the light of the record, briefs and arguments of counsel and have concluded that the trial court did not misapply the law to the stipulated facts. Accordingly the judgment appealed is affirmed.
Affirmed.